Department No. 2, Sharpstein, J.:
This is an appeal from a judgment of nonsuit in an action of ejectment. One of the defenses to the action was, that the premises sued for were allotted to the defendant in an action of partition to which the plaintiff was a party, and in which she appeared by an attorney who conducted her defense throughout the entire proceeding. No appeal has ever been taken from the judgment in partition. But it is contended on behalf of appellant that said judgment is absolutely void. We cannot so regard it. The Court had jurisdiction of the parties and of the *254subject-matter of the action; and its judgment, if erroneous, cannot be attacked in a collateral proceeding.
Judgment affirmed.
Thornton, P. J., and Myrick J., concurred.